DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of treating or preventing a disease or disorder associated with immune response-mediated tissue injury in a subject in need thereof, classified in CPCs A61P 1/00 and A61P 37/06.
II. Claims 11-16, drawn to a method for preparing an intestinal organoid culture and product thereof, classified in CPC C12N 5/0671.
III. Claims 17-20, drawn to a method for testing a therapeutic agent, classified in CPC C12N 2503/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods of the different inventions are drawn to treating or preventing a disease or disorder associated with immune response-mediated tissue injury in a subject in need thereof via gene inhibition, and preparing an intestinal organoid culture. The treatment or prevention of such a disease or disorder does not necessitate the need or use of an intestinal organoid culture thereof. 
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially distinct function and mode of operation. Regarding Invention I, the method of treatment or prevention for a disease or disorder associated with immune response-mediated tissue injury is drawn to genotyping and inhibiting techniques. On the contrary, the method of Invention III expands upon a therapeutic agent that is tested via contacting an intestinal organoid culture with said agent. Although the agent may be one suitable for the treatment of a disease or disorder associated with immune-response-mediated tissue injury, the described method is drawn to treatment techniques requiring application of a foreign agent without prior genotyping. Thus, these methods comprise entirely different modes of operation for treating or preventing such a disease or disorder. In addition, each method draws to a distinct function, as Invention I serves as an active treatment regimen whereas Invention III provides analysis of potential treatments. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of testing a therapeutic agent detailed in Invention III may be applied to either an ex vivo two-dimensional population of cells or a subject in vivo rather than the intestinal organoid of Invention II. Furthermore, the intestinal organoid culture of Invention II may be used in combination with other organoids to model complex systems, such as the digestive system when co-cultured with gastric organoids. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPCs A61P 1/00 and A61P 37/06, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC C12N 5/0671, along with a unique text search. Group III would not be searched as above and would instead require search in at least CPC C12N 2503/02 along with a unique text search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to patentably distinct species. If Inventions I or III are elected, the following species elections are required:
REGARDING ELECTION OF INVENTION I - 
As seen in claim 3 – a disease or disorder selected from the group consisting of intestinal graft-versus-host disease (GVHD), inflammatory bowel disease (IBD), Crohn's disease (CD), ulcerative colitis (UC), pouchitis, irritable bowel syndrome (IBS), infectious and non-infectious gastroenteritis, autoimmunity associated with cancer immunotherapy, gastrointestinal cancer, or radiation enteritis
As seen in claim 4 – an inhibitor selected from the group consisting of a chemical compound, a protein, a peptide, a peptidomimetic, an antibody, a ribozyme, a small molecule chemical compound, a nucleic acid, a vector, or an antisense nucleic acid molecule
As seen in claim 5 – an inhibitor selected from the group consisting of RIPK1, RIPK3, MLKL, or JAK/STAT

It should be noted that election of an inhibitor within Species C – or claim 5 – will lead to the subsequent withdrawal of claims drawn to all non-elected species, as seen in claims 6-9. The withdrawn claims would not require a further election of species, as seen in Species D-G. 

As seen in claim 6 – a RIPK1 inhibitor selected from the group consisting of  Necrostatin, Vorinostat, 1-Benzyl-1H-pyrazole derivatives, aminoisoquinolines, PN10, Cpd27, GSK'840, GSK'843, GSK'872, 70Curcumin, tozasertib, ponatinib, pazopanib, GSK2982772, DNL747, or small molecule necroptosis inhibitors, and analogs and derivatives thereof
As seen in claim 7 – a RIPK3 inhibitor selected from the group consisting of GSK'840, GSK'843, GSK'872, Ganoderma lucidium Mycelia, Kongensin A, Celastrol, ponatinib, HS-1371, or dabrafenib, and analogs and derivatives thereof
 As seen in claim 8 – a MLKL inhibitor selected from the group consisting of ponatinib, pazopanib, necrosulphonamide, Compound 1, Celastrol, or TC13172, and analogs and derivatives thereof
As seen in claim 9 – a JAK/STAT inhibitor selected from the group consisting of tofacitinib, ruxolitinib, peficitinib, filgotinib, solcitinib, upadacitinib, baricitinib, itacitinib, SHR0302, PF04965842, or decernotinib, and analogs and derivatives thereof
As seen in claim 10 – a necroptosis inhibitor selected from the group consisting of furo[2,3 -d]pyrimidine, pyrrolo[2,3 -b]pyridines, IM-54, a NecroX analog, GSK2982772, , Terminalia Chebula, Naringenin, a small molecule necroptosis inhibitor, a tricyclic necrostatin compound, a heterocyclic inhibitor of necroptosis, a spiroquinoxaline derivative, tofacitinib, ruxolitinib, peficitinib, filgotinib, solcitinib, or upadacitinib, and analogs and derivatives thereof
REGARDING ELECTION OF INVENTION III -
As seen in claim 18 – the change in the intestinal organoid co-culture selected from the group consisting of an increase in cell viability, organoid size, morphology, quantification of epithelial subsets, cell proliferation, transcriptome, protein levels or post-translational modifications of proteins, metabolism, or production of soluble factors 
As seen in claim 20 – the disease or disorder associated with immune response-mediated tissue injury selected from the group consisting of GVHD, IBD, CD, UC, pouchitis, IBS, infectious and non-infectious gastroenteritis, autoimmunity associated with cancer immunotherapy, gastrointestinal cancer, or radiation enteritis
 The species are independent or distinct because each respective Markush claim recites patentably distinct species that are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 17, and 19 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the listed species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached M-Th 8AM - 4PM (CT); Every other Friday: 8AM - 4 PM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA G WESTON/Examiner, Art Unit 4161                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/               Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                         	September 7, 2022